    Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 1 of 10




                      EXHIBIT 1
 
DocuSign Envelope ID: EF9F90D6-060C-457F-BAE8-A38249979756
                  Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 2 of 10




                                                SETTLEMENT AGREEMENT

            1.       The parties to this Settlement Agreement and Release of Claims (“Agreement”) are Sunburst
            Consulting, Inc. (“Defendant”), and Brock Baker (“Named Plaintiff ”) on behalf of himself and all
            Opt-In Plaintiffs listed on Exhibit A (collectively “Plaintiffs”).

                                                             RECITALS

            2.       Named Plaintiff, on behalf of himself and all other Opt-In Plaintiffs, sued Defendant for
            alleged violations of the Fair Labor Standards Act (“FLSA”) in the matter of Baker v. Sunburst
            Consulting, Inc., No. 1:16-cv-124-SPW-CSO (D. Mont.) (the “Lawsuit”);

            3.       Defendant denies the allegations in the Lawsuit and all liability and damages of any kind to
            anyone with respect to the alleged facts or causes of action asserted in the Lawsuit, but nonetheless,
            without admitting or conceding any liability or damages whatsoever, have agreed to resolve the Lawsuit
            on the terms and conditions set forth in this Agreement to avoid the burden, expense, and uncertainty
            of continuing the Lawsuit;

            4.       The parties have been and are engaged in a good faith dispute about, inter alia, the number of
            hours worked by Plaintiffs during various work weeks, whether they were exempt, and whether the
            Defendant acted willfully;

            5.       The parties recognize that the outcome in the Lawsuit is uncertain and that achieving a final
            result through the litigation process would require substantial additional risk, discovery, time, and
            expense;

            6.       The parties engaged in substantial investigation, including production of relevant documents,
            several depositions, mediation, and extensive negotiation, and thereby arrived at an agreement to
            resolve the Lawsuit on the basis described in this Agreement;

            7.       Named Plaintiff and his counsel have conducted an investigation and evaluation of the facts
            and law relating to the claims asserted in the Lawsuit and believe, in view of the costs, risks, and delay
            of continued litigation balanced against the benefits of settlement, that the resolution of the Lawsuit
            as provided in this Agreement is in their best interests and that the terms set forth in this Agreement
            represent and constitute a fair, reasonable, and adequate resolution with respect to amounts due and
            owing in connection with the Lawsuit;
DocuSign Envelope ID: EF9F90D6-060C-457F-BAE8-A38249979756
                  Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 3 of 10



            8.        The Opt-In Plaintiffs have all granted the Named Plaintiff and his counsel the authority to
            make all decisions regarding the lawsuit, including all decisions regarding settlement or trial; and

            9.        The Parties, intending to be legally bound, and in consideration of the mutual covenants and
            other good and valuable consideration set forth below, agree as follows:

                                                       SETTLEMENT TERMS

            10.       The Settlement Amount. In exchange for (a) the dismissal of the claims alleged in the
            Lawsuit with prejudice; (b) the execution of this Agreement by Named Plaintiff; and (c) otherwise
            subject and pursuant to the terms and conditions of this Agreement, Defendant agrees to pay the
            gross amount of Three Hundred Thousand ($300,000.00) (the “Settlement Amount”), to resolve
            Plaintiffs’ claims. By so doing, Plaintiffs agree and acknowledge that Defendant will have paid
            Plaintiffs all liquidated damages, wages, overtime wages, attorney’s fees, costs and expenses related to
            and associated in any way with Plaintiffs’ claims against Defendant. The Settlement Amount shall be
            subject to all applicable withholding obligations and taxes, and to any wage garnishment or similar
            order(s) under state or federal law. The Settlement Amount does not include the employer’s share of
            any payroll taxes, which shall be paid separately by Defendant in addition to the Settlement Amount.

            11.       Settlement Process. The Parties agree to file a joint motion for approval of this settlement.
            Within 7 days of the Court’s approval of this settlement, Defendant will prepare and issue checks to
            Plaintiffs as scheduled in Exhibit A to this Agreement. All checks due under this agreement shall be
            delivered to Plaintiffs’ counsel, David I. Moulton, 8 Greenway Plaza, Suite 1500, Houston, Texas
            77046..

            12.       Enforceability. All Plaintiffs in the lawsuit shall be entitled to enforce this Agreement and
            this Agreement shall be binding upon and enforceable against all Plaintiffs.

            13.       Service Award. The amount listed in Exhibit A for Brock Baker includes a service award of
            $3,500.

            14.       Tax Withholding. One half of Plaintiffs’ individual settlement amount is considered wages,
            will be subject to payroll tax withholding by Defendant and reported on a W-2. The other half of each
            individual settlement amount is considered liquidated damages, will not be subject to payroll tax
            withholding, and will be reported on a Form 1099.



                                                                2
DocuSign Envelope ID: EF9F90D6-060C-457F-BAE8-A38249979756
                  Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 4 of 10



            15.      Check Distribution. Plaintiffs’ Counsel is responsible for distributing Plaintiffs’ checks to
            Plaintiffs.

            16.      Attorney’s Fees. Defendant shall deliver a check payable to Bruckner Burch PLLC for
            $123,832.22, which includes attorney’s fees in the amount of $120,000 and costs in the amount of
            $3,832. Plaintiffs’ counsel shall forward Bruckner Burch PLLC’s Form W-9.

                                                 PLAINTIFFS’ RESPONSIBILITIES

            17.      Named Plaintiff ’s Release. Named Plaintiff hereby, on behalf of himself, his heirs, legal
            representatives, successors and assigns, acknowledges full and complete satisfaction of, and does
            hereby waive his right to damages from and releases, absolves and discharges Defendant, its parents,
            subsidiaries, divisions, successors and affiliated corporations, past and present, and each of them, as
            well as their trustees, directors, officers, stockholders, agents, servants, employees, representatives,
            insurers, heirs and attorneys, past and present, and each of them (all hereinafter referred to collectively
            and individually as “Released Parties”), from any and all claims, demands, liens, agreements, contracts,
            covenants, actions, suits, causes of action, complaints, wages, obligations, debts, labor grievances,
            expenses, damages, judgments, orders, demands, and liabilities of whatever kind or nature in law,
            equity or otherwise, whether known or unknown, suspected or unsuspected, which he owns or holds
            or at any time heretofore owned or held against said entities or persons or any of them, including
            specifically but not exclusively, without limiting the generality of the foregoing, (1) any and all claims
            arising out of or in any way connected with Named Plaintiff ’s employment by Defendant; (2) any and
            all claims arising out of or in any way connected with Named Plaintiff ’s termination of employment;
            and (3) any claim that could arise under common (including civil tort) law and/or state or federal
            statutes, including but not limited to, any and all claims under Title VII of the Civil Rights Act of
            1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act, the Americans with
            Disabilities Act, the Family and Medical Leave Act, the Civil Rights Act of 1866, the Montana
            Wrongful Discharge from Employment Act, the Montana Human Rights Act, the Fair Labor
            Standards Act, the Montana Wage Payment, the Worker Adjustment and Retraining Notification Act,
            the Montana and United States Constitutions, and any other federal, state or local laws, without
            limitation or exception. Named Plaintiff intends this Release Agreement to have a broad effect and
            to settle all claims and disputes, without limitation of any kind or nature, existing between him and
            Released Parties, whether known or unknown, relating to Named Plaintiff and his employment by
            Defendant. Notwithstanding the foregoing, Named Plaintiff does not release any claims for personal

                                                                3
DocuSign Envelope ID: EF9F90D6-060C-457F-BAE8-A38249979756
                  Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 5 of 10



            injuries against the Released Parties. Named Plaintiff certifies he is currently unaware of any personal
            injuries that could give rise to a claim against Released Parties.

            18.      Opt-In Plaintiffs’ Release. Named Plaintiff, on behalf of the Opt-In Plaintiffs and their
            respective assigns, heirs, and legal representatives, as applicable, agree to forever waive, release,
            discharge, and surrender, and do hereby waive, release, discharge, and surrender all wage and hour
            claims, causes of action, rights, and demands, asserted or could have been asserted in the Lawsuit,
            including any claim for wages, distributions, compensation, expenses, actual or compensatory
            damages, liquidated damages, attorney’s fees, and costs against Released Parties.. This release includes
            all claims arising from, attributable to, or related to Plaintiffs’ claims under the FLSA and any state
            statutes governing the payment of overtime, whether in North Dakota or in the state of residence of
            any Plaintiff.

            19.      Notice. The checks to Opt-In Plaintiffs shall be accompanied by the Notice attached as
            Exhibit B.

            20.      Dismissal. The parties agree to file a joint motion to approve this settlement agreement and
            dismiss the Lawsuit with prejudice.

            21.      Jurisdiction to Enforce. The parties shall request the Court retain jurisdiction to enforce this
            agreement.

            22.      Taxes. Each party to this agreement is responsible for their own tax liabilities that arise from
            this agreement. Plaintiffs agree that, except with respect to tax amounts withheld from payments made
            to Plaintiffs and any employer-required payroll tax matching, which Defendant will forward to the
            Internal Revenue Service as required, they are fully and solely responsible for any and all liability for
            any employee-side taxes, interest, or related penalties or assessments they may incur in connection
            with the settlement encompassed by this Agreement.

            23.      No Tax Advice. No party to this Agreement is relying on another party to this Agreement
            for tax advice.

            24.      Full Settlement Amount. The Settlement Amount made pursuant to this Agreement
            constitutes full payment to Named Plaintiff and Opt-In Plaintiffs of, inter alia, the overtime amount
            due and owing and all liquidated damages as claimed in the Lawsuit.



                                                                 4
DocuSign Envelope ID: EF9F90D6-060C-457F-BAE8-A38249979756
                  Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 6 of 10



                                                  NO ADMISSION OF LIABILITY

            25.      Neither the making of this Agreement nor the tender of consideration described in this
            Agreement will be construed as an admission of liability or wrongdoing by Defendant, and Defendant
            denies any such liability or wrongdoing. Accordingly, the parties agree that none of them has prevailed,
            nor shall this Agreement be construed as evidence that any party has prevailed in this matter. Further,
            in the event that, for any reason, this Agreement does not result in the full and complete resolution
            of the Lawsuit, the parties agree that this Agreement is not meant to be, and will not be, construed as
            an admission that Defendant is liable for liquidated damages or any other damages. Furthermore, in
            such event, Defendant reserves the right to deny that it engaged in activity that would warrant
            liquidated damages.

                                              KNOWING AND VOLUNTARY WAIVER

            26.      Plaintiffs acknowledge and agree that they have had sufficient time to consider this Agreement
            and to consult with legal counsel considering its meaning and significance. When entering into this
            Agreement, Plaintiffs have not relied on any representations or warranties made by the parties, other
            than representations and warranties expressly set forth in this Agreement.

                                                AMENDMENTS/MODIFICATIONS:

            27.      No waiver, modification, or amendment of the terms of this Agreement shall be valid or
            binding unless in writing, signed by or on behalf of all parties, and then only to the extent set forth
            in such written waiver, modification, or amendment. This agreement must be approved by a court in
            its entirety without modification whatsoever for it to be valid. Any approval on terms different from
            those stated in this agreement shall render this agreement void ab initio. Any failure by any party to
            insist upon the strict performance by the other party of any of the provisions of this Agreement shall
            not be deemed a waiver of any of the other provisions of this Agreement, and such party,
            notwithstanding such failure, shall have the right thereafter to insist upon the specific performance of
            any and all of the provisions of this Agreement.

                                                      BINDING AGREEMENT

            28.      This Agreement shall be binding upon, and inure to the benefit of, the parties and their
            affiliates, agents, employees, beneficiaries, heirs, executors, administrators, successors, and assigns.



                                                                 5
DocuSign Envelope ID: EF9F90D6-060C-457F-BAE8-A38249979756
                  Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 7 of 10



                                                       ENTIRE AGREEMENT

            29.      This Agreement constitutes the entire agreement of the parties concerning the subjects
            contained herein.

                                                             CAPTIONS

            30.      The captions or headings of the sections and paragraphs of this Agreement have been inserted
            for convenience of reference only and shall have no effect upon the construction or interpretation of
            any part of this Agreement.

                                                             SIGNATURES

            31.      Any party may execute this Agreement by signing on the designated signature block below and
            transmitting that signature page via facsimile or email to counsel for the other party, or by electronic
            signature satisfactory to all parties. Any signature made and transmitted by facsimile, email, or other
            electronic method for executing this Agreement shall be deemed an original signature for purposes of
            this Agreement and shall be binding upon the party whose counsel transmits the signature page by
            facsimile.

            DEFENDANT:

            SUNBURST CONSULTING, INC.


                    10/22/2018
            Date: __________________                           By:                         ________


                                                                               James Suydam
                                                               Printed Name: ______________________________


                                                                        President
                                                               Title: ________________________________




                                                                     6
DocuSign Envelope ID: EF9F90D6-060C-457F-BAE8-A38249979756
                  Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 8 of 10



            NAMED PLAINTIFF on behalf of himself and all Opt-In Plaintiffs:
                     10/19/2018
            Date: __________________                         By: _______________________________________
                                                                    Brock Baker




                                                               7
DocuSign Envelope ID: EF9F90D6-060C-457F-BAE8-A38249979756
                  Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 9 of 10



            EXHIBIT A
                     Employee Last
              No.    Name                       Employee First Name   Recovery
                1    Adair                      Christopher           $   4,831.12
                2    Bailey                     Dillon                $   5,045.85
                3    Baker                      Brock                 $ 16,987.29
                4    Barta                      Nathanael             $   4,394.12
                5    Bergum                     Kenneth               $ 11,706.24
                6    Buhr                       Samantha              $   7,075.12
                7    Candelaria                 Steven                $   3,107.72
                8    Chandler                   Gage                  $      305.02
                9    Cobb                       Lindsay               $      857.77
               10    Davis                      Heather               $   4,067.44
               11    Deakin                     Coilin                $   6,178.37
               12    Eno                        Kyle                  $ 10,903.14
               13    Fortenberry                Arden                 $   2,994.84
               14    Gilbert                    Gerold Allen          $   2,983.56
               15    Glander II                 Roger                 $   2,219.08
               16    Griggs                     Thomas                $ 13,929.39
               17    Guttormson                 Alexa                 $   6,694.46
               18    Hartry                     Brian                 $   9,589.27
               19    Holzworth                  Steven                $ 15,972.84
               20    Joramo                     Seth                  $   3,029.40
               21    Keenan                     Alexandra             $   1,211.33
               22    Kehoe                      John "Jack"           $   6,928.41
               23    Llewellyn                  Ezra                  $   7,375.19
               24    Lloyd                      Rex                   $   2,218.83
               25    McNamara                   Claire                $   6,420.55
               26    Munoz                      Christina             $   2,439.62
               27    Pearce                     Casey                 $      674.35
               28    Peters                     Erika                 $   2,044.16
               29    Power                      Adrian                $   2,155.72
               30    Pradhan                    Vimal                 $   1,969.39
               31    Ranjha                     Ziaullah              $      302.45
               32    Schmidt                    Corttnee              $   1,483.32
               33    Wilczynski                 Donovan               $   5,635.38
               34    Williams                   Joshua                $   1,026.14
               35    Wilske                     Courtney              $   1,410.90




                                                             8
DocuSign Envelope ID: EF9F90D6-060C-457F-BAE8-A38249979756
                  Case 1:16-cv-00124-SPW-TJC Document 71-1 Filed 11/08/18 Page 10 of 10



            EXHIBIT B.


                                                 NOTICE OF SETTLEMENT

            TO:          Current and former employees of Sunburst Consulting, Inc. who consented to join
                         Baker v. Sunburst Consulting, Inc., No. 1:16-cv-124-SPW-CSO (D. Mont.)
            RE:          Unpaid Overtime Wage Claim


                     You are receiving this Notice because you submitted a consent to join the overtime case against
            Sunburst Consulting filed by Brock Baker on behalf of similarly situated “Geosteering Consultants”
            and “Well-Site Geologists.”

                     This lawsuit has settled and has been approved by the Court. Checks for your portion of the
            Settlement Agreement accompany this Notice.

                     This Notice is also to inform you that the Settlement, judgment of the Court, and
            accompanying payment fully and completely satisfy and release all wage and hour claims, causes of
            action, rights, and demands, you asserted in the Lawsuit, including any claim for wages, distributions,
            compensation, expenses, actual or compensatory damages, liquidated damages, attorney’s fees, and
            costs against Defendant; their insurers, benefit plans, occupational illness/injury plans; their
            predecessors and successors, and any of their affiliates; and all current and former related individuals,
            including but not limited to all their current and former employees, owners, officers, directors,
            managers, members, trustees, and the attorneys and representatives of all such entities. This release
            includes all claims arising from, attributable to, or related to your claims under the FLSA and any state
            statutes governing the payment of overtime, whether in North Dakota or in the state of your
            residence.

                     If you have any questions, you may contact your lawyer:
                                                         David I. Moulton
                                                     BRUCKNER BURCH PLLC
                                                   8 Greenway Plaza, Suite 1500
                                                       Houston, TX 77046
                                                       Phone: 713-877-8788
                                                        Fax: 713-877-8065
                                                  frontdesk@brucknerburch.com




                                                               9
